COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-016-CV
 
ROMAR SUPPLY, INC. AND                                                              
APPELLANTS
CHARLES W. BROWN
V.
MERI PARTLOW, INDIVIDUALLY                                                           APPELLEES
AND AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF TRACY MICHAEL
PARTLOW, DAWN PARTLOW AND
JERRY PARTLOW
 
----------
FROM THE 352ND DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the agreed motions to
dismiss. It is the court's opinion that the motions should be granted;
therefore, we dismiss the appeal. See TEX. R.
APP. P. 42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party incurring the same, for
which let execution issue.
 
                                                             
        
PER CURIAM
PANEL D: WALKER, J.; CAYCE, C.J.; and DAY, J.
 
DELIVERED: July 31, 2003

1. See Tex. R. App. P. 47.4.